DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application contains claims directed to the following patentably distinct species:
I:	Figures 1-Figure 7D 
II:	Figure 8 – Figure 9F  
III:	Figure 10 – Figure 11F
IV:	Figure 12 - Fig. 13G

A requirement for restriction is proper when two criteria are met: (A) the inventions are either independent or distinct, and (B) there would be a serious burden on the examiner if restriction were not required.  See MPEP § 803(I).
The invention as claimed defines related species that are distinct because all species are mutually exclusive of one another in that each species requires limitations not required by any other species.  See MPEP § 806.04(f).
Examination of the invention as claimed would be a serious burden because the search for each species requires queries not required by any other species and that are not likely to result in finding art pertinent to the other species.  See MPEP § 808.02(c).

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  
Applicant is advised that a reply to this requirement must include an identification of the species that is elected consonant with this requirement, and a listing of all claims readable thereon, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. If claims are added after the election, applicant must indicate which are readable upon the elected species. MPEP § 809.02(a).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timor Karimy whose telephone number is 571-272-9006.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-22402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TIMOR KARIMY/
Primary Examiner, Art Unit 2894